DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “an engine crankshaft” in line 3, and dependent claim 12 recites “a crankshaft” in line 4. It is unclear if there is one or more than one crankshaft. The examiner assumes that claim 12 should recite “the engine crankshaft”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatsugai et al. (US 2009/0229544 A1), hereafter Hatsugai.
Regarding claim 1, Hatsugai discloses  an engine assembly (Fig. 3) comprising: an engine (21) having a crankshaft (31) that is caused to rotate in response to a firing of the engine; a backplate (22) affixed to the engine and comprising one or more air flow passages 42) formed therethrough; an engine cooling fan (25) operatively coupled to the crankshaft so as to be rotated by the crankshaft, the engine cooling fan coupled to the crankshaft on a side of the backplate opposite the engine (Fig. 3); and a fan cover (23) mounted over the engine cooling fan and secured to the backplate (Fig. 2), the fan cover including an opening (46) through which an air flow is provided to the engine cooling fan; wherein the backplate and the fan cover collectively form an air guide positioned downstream from the engine cooling fan that directs a flow of cooling air generated from the engine cooling fan through the one or more air flow passages of the backplate and to the engine [0026].
Regarding claim 2, Hatsugai discloses the engine assembly of claim 1, wherein the backplate comprises: a main section (22a) having an opening (28a) therein through which the crankshaft passes; and one or more arms (41) extending off from the main section, with each of the one or more arms having formed therein a respective air flow passage (42) of the one or more air flow passages.
Regarding claim 3, Hatsugai discloses the engine assembly of claim 2, wherein a portion of the fan cover mounts over at least one of the one or more arms to form the air guide (Fig. 2).
Regarding claim 4, Hatsugai discloses the engine assembly of claim 2, incorporated into a stand-by generator (10, Fig. 1), the stand-by generator further comprising: an alternator (71, 
Regarding claim 5, Hatsugai discloses the engine assembly of claim 4, wherein the backplate further comprises a plurality of bosses (seen on Fig. 3) extending outwardly from the main section in a direction away from the engine, each boss including a threaded opening formed therein to receive a fastener (61) that mounts the alternator adaptor to the backplate (Fig. 2 and Fig. 3).
Regarding claim 6, Hatsugai discloses the engine assembly of claim 5, wherein each boss of the plurality of bosses is positioned generally about a perimeter of the main section and outside a perimeter of the fan cover (Fig. 2 and Fig. 3).
Regarding claim 7, Hatsugai discloses the engine assembly of claim 5, wherein the bosses of the plurality of bosses are positioned on the backplate to center the alternator about the crankshaft (Fig. 2 and Fig. 3).
Regarding claim 8, Hatsugai discloses the engine assembly of claim 1 wherein the fan cover comprises a plurality of tabs that mate with the backplate to secure the fan cover to the backplate (Fig. 2 and Fig. 3).

Claim(s) 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi et al. (US 2009/0229544 A1), hereafter Nishi. 
Regarding claim 10, Nishi discloses a backplate (26, Fig. 12) for an internal combustion engine (10), the backplate comprising: a main section (192) having a plate and a crankshaft opening (32) therein sized to receive an engine crankshaft (20) therethrough; a pair of arms (194, 196) extending off from the main section, with each of the pair of arms having an air flow 
Regarding claim 11, Nishi discloses the backplate of claim 10, wherein the plate of the main section extends to an exterior edge of the backplate (Fig. 12).
Regarding claim 12, Nishi discloses backplate of claim 10, affixed to an engine to form an engine assembly, the engine comprising: a pair of cylinders (94, 96); a crankshaft (20) driven by combustion within the pair of cylinders; and an engine cooling fan (22) operatively coupled to the crankshaft so as to be rotated by the crankshaft; wherein the crankshaft extends through the crankshaft opening in the main section of the backplate; and wherein each air flow passage formed in the pair of arms faces a respective cylinder of the pair of cylinders to provide cooling air thereto from the engine cooling fan (Fig. 12 and Fig. 14B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hatsugai et al. (US 2009/0229544 A1), in view of Tiefenthaler et al. (US 8,424498 B2), hereafter Tiefenthaler.
Regarding claim 9, Hatsugai discloses the engine assembly of claim 8, wherein the plurality of tabs comprises: a plurality of tabs each having an indented semicircle portion that receives a fastener that clamps the plurality of tabs to the backplate (Fig. 2 and Fig. 3). Hatsugai is silent to having a plurality of tabs that snap into receptacles formed on the backplate. Tiefenthaler discloses a backplate (142) that fits over a crankshaft (120) and sidewall (162) includes slots (164) for attaching a fan cover (112) to the base (142) and plurality of tabs (172, FIG. 4) that snap into receptacles (164). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the additional fastening means of Tiefenthaler in the generator of Hatsugai in order to assemble pieces together. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US 2009/0229544 A1), in view of Tiefenthaler et al. (US 8,424498 B2).
	Nishi discloses each boss of the plurality of bosses is positioned generally about a perimeter of the main section and outside a perimeter of the fan cover, so as to provide for mating of the fan cover to the backplate (Fig. 12). Nishi does not disclose the plate of the main section comprises a plurality of recessed bolt holes formed therein, the recessed bolt holes configured to receive fasteners to secure the backplate to an engine, and the plate of the main section comprises a plurality of recessed bolt holes formed therein, the recessed bolt holes configured to receive fasteners to secure the backplate to an engine. Tiefenthaler discloses a backplate (142) that fits over a crankshaft (120), a bolt holes (156) for securing the plate to the . 

Allowable Subject Matter
Claims 16-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747